DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 23 May 2022 is acknowledged.
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 6, and 10, the claims utilize the phrase “designed as”. It is unclear as to what the metes and bounds of “designed as” are thus rendering the claim indefinite. For example, what is the difference between an element “designed as a wall” and a wall?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig (US 4326424).
Regarding Claim 1, Koenig discloses a linear force measurement device capable of being for a hydraulic actuator of an orthopedic device, in at least Figures 3 and 6, comprising: a base (30); a bearing receptacle (49); at least one sensor (60, 61) for detecting changes in length between the base and the bearing receptacle (bending and compression which are inherently accompanied by changes in length) (Col 6, lines 51 – 60); two mutually opposite webs (33, 34) connecting the bearing receptacle to the base (Figure 3); wherein the at least one sensor is fastened to one of the webs (Figure 3).
Regarding Claim 2, Koenig discloses the webs are designed as walls (Figures 2, 3).
Regarding Claim 4, Koenig discloses the webs have a uniform wall thickness (Figures 2, 3).
Regarding Claim 7, Koenig discloses the bearing receptacle is sleeve-shaped (semi-cylindrical) with a round recess (in which 48 lies) (Col 5, lines 34 – 44).

Claim(s) 1, 2, 4 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenzahl (US 2008/0226409)
Regarding Claim 1, Hasenzahl discloses a linear force measurement device capable of being for a hydraulic actuator of an orthopedic device, in at least Figures 4 and 6, comprising: a base (25); a bearing receptacle (35.1); at least one sensor (6.1, 6.2, 6.3) for detecting changes in length (deformation) between the base and the bearing receptacle [0008, 0014, 0016, 0017]; two mutually opposite webs (between any 43, 43’, 43’’) connecting the bearing receptacle to the base (Figure 4); wherein the at least one sensor is fastened to one of the webs (Figure 4).
Regarding Claim 2, Hasenzahl discloses the webs are designed as walls (Figure 4).
Regarding Claim 4, Hasenzahl discloses the webs have a uniform wall thickness (Figure 4).
Regarding Claim 5, Hasenzahl discloses the webs extend in a force action direction of a linear force from the base to the bearing receptacle (Figure 4).
Regarding Claim 6, Hasenzahl discloses the base is designed as a round disk (Figure 4).
Regarding Claim 7, Hasenzahl discloses the bearing receptacle is sleeve-shaped with a round recess (Figure 4).
Regarding Claim 8, Hasenzahl discloses the base, the webs and the bearing receptacle are formed in one piece (Figure 4).

Claim(s) 1, 2, 4, 5, and 9 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 5250762).
Regarding Claim 1, Gustafsson discloses a linear force measurement device capable of being for a hydraulic actuator of an orthopedic device, in at least Figures 1 and 2, comprising: a base (base) (Col 4, lines 15 – 19); a bearing receptacle (bearing housing) (Col 4, lines 15 – 19); at least one sensor (force transducer) for detecting changes in length between the base and the bearing receptacle (due to a force) (Col 4, lines 11 – 15); two mutually opposite webs (3, 6) connecting the bearing receptacle to the base (Figure 1); wherein the at least one sensor is fastened to one of the webs (via 1 and 2) (Figure 2).
Regarding Claim 2, Gustaffson discloses the webs are designed as walls (Figures 1, 2)
Regarding Claim 4, Gustaffson discloses the webs have uniform wall thickness (Figure 2).
Regarding Claim 5, Gustaffson discloses the webs extend in a force action direction of a linear force from the base to the bearing receptacle (Col 4, lines 11 – 15)
Regarding Claim 9, Gustaffson discloses a stiffening element arranged between the webs (4, 5) (the device would be less stiff if 4 and 5 were absent, as such they are stiffening elements).
Regarding Claim 10, Gustaffson discloses the stiffening element is designed as a wall (Figures 1, 2).
Regarding Claim 11, Gustaffson discloses the stiffening element is connected to the base, the bearing receptacle and the webs (via 1, 2) (Figures 1, 2).
Regarding Claim 12, Gustaffson discloses the base, the bearing receptacle, the webs and the stiffening element form a receiving space open at one side (see spaces between 1, 2, 3, 4, 5, and 6) (Figures 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenzahl (US 2008/0226409).
Regarding Claim 3, Hasenzahl teaches the shape of a region had an affect on the deformation of that region [0009].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to try different shapes of the webs, included webs having a trapezoidal shape and taper in a direction of the bearing receptacle, for the benefit of selecting the desired deformation for the webs, as taught by Hasenzahl [0009].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 5250762)
Regarding Claim 13, Gustaffson inherently discloses  the sensor is connected to at least one of an electronic evaluation and a control device (as the sensor is a transducer, raw electric values must be evaluated to convert them to force values).
Gustaffson fails to expressly disclose the electronic evaluation or control device is arranged in the receiving space.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention that the sensor requires electrical communication with such a device, where location of the device is not critical but the communication is. As such, it would have been obvious to mount the device anywhere communication can be enabled, including in the receiving space, for the benefit of a compact measurement device.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 5250762), in view of Koenig (US 4326424).
Regarding Claim 14, Gustaffson fails to expressly disclose the sensor is secured to the outside of the web. 
Koenig teaches securing a sensor (60, 61) to the outside of a web (33).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Gustaffson so that the sensor is secured to the outside of the web for the benefit of measuring the tension and compression present in the webs, as taught by Koening (Col 6, lines 51 – 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856